DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 11/16/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Pat. App. No. 17/523,547. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Pat. App. No. 17/523,547 are clearly anticipated or similar in scope to the rejected claims 1-19 of the U. S. Pat. App. (No. 17/528,181) with only obvious wording variations. For example:
U. S. Pat. App No. 17/528,181
U.S. Pat. App. No. 17/523,547
1. An earpiece of a hearing device, the earpiece configured for insertion into an ear canal of a user, the earpiece comprising: an earpiece housing having a distal end, a proximal end, and an outer surface extending between the distal end and the proximal end; a receiver comprising a receiver housing, the receiver located within the earpiece housing; and a vent mechanism in the earpiece housing, wherein the vent mechanism is distal to the receiver.
14. The earpiece according to claim 1, wherein the vent mechanism is configured to open and close a vent path that is at least partly in the earpiece housing; and wherein the vent path has a first aperture on the outer surface of the earpiece housing proximal to the vent mechanism and distal to the receiver.  
16. The earpiece according to claim 14, further comprising a first dome located proximal to the first aperture, wherein the first dome has an inner surface extending circumferentially along the outer surface of the earpiece housing; wherein the first dome has a vent aperture for provision of fluid communication between a proximal side and a distal side of the first dome.  
17. The earpiece according to claim 16, further comprising a second dome located distal to the first dome, wherein the second dome has an inner surface extending circumferentially along the outer surface of the earpiece housing.
1. An earpiece for a hearing device for insertion into an ear canal of a user, the earpiece comprising: an earpiece part comprising an earpiece housing having a distal end, a proximal end, and an outer surface extending between the distal end and the proximal end, the earpiece housing comprising a first aperture and a second aperture at the outer surface, the earpiece part also comprising a receiver in the earpiece housing; a dome for coupling with the earpiece part, wherein the dome has an inner surface extending circumferentially along the outer surface of the earpiece housing, the dome comprising a proximal surface having a first primary aperture; and a vent path forming a fluid communication between the first primary aperture of the dome and the second aperture of the earpiece housing via the first aperture of the earpiece housing.


Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monti et al. (U. S. Pat. App. Pub. No. – 2019/0208343).
	Regarding claim 1, Monti et al. disclose an earpiece (100) of a hearing device, the earpiece configured for insertion into an ear canal of a user, the earpiece comprising: an earpiece housing (302) having a distal end, a proximal end, and an outer surface extending between the distal end and the proximal end (Fig. 3); a receiver (102) comprising a receiver housing (110), the receiver located within the earpiece housing; and a vent mechanism (304) in the earpiece housing, wherein the vent mechanism is distal to the receiver (Fig. 3).
	Regarding claim 2, Monti et al. further disclose the earpiece, wherein the vent mechanism (304) is configured to open and close a vent path (310) that is at least partly in the earpiece housing (Fig. 3).
	Regarding claim 3, Monti et al. further disclose the earpiece, wherein the vent path has a first aperture (opening 308) at the proximal end of the earpiece housing, wherein the vent path (310) extends through the earpiece housing, and wherein the vent path has a second aperture (318) on the outer surface distal to the vent mechanism (Fig. 3).
	Regarding claim 4, Monti et al. further disclose the earpiece, wherein the outer surface extends along a longitudinal axis of the earpiece (Fig. 4).
	Regarding claim 5, Monti et al. further disclose the earpiece, wherein the earpiece housing (302) has a circular cross section, and/or an ovaloid cross section, and/or a rectangular cross section perpendicular to a longitudinal axis of the earpiece (Fig. 3).
	Regarding claim 6, Monti et al. further disclose the earpiece, wherein the receiver housing (110) is off-centered with respect to a longitudinal axis of the earpiece (Fig. 3).
	Regarding claim 7, Monti et al. further disclose the earpiece, wherein the receiver housing (110) has an outer surface in contact with an inner surface of the earpiece housing (302).
	Regarding claim 8, Monti et al. further disclose the earpiece, wherein a first distance and/or first area between a first side wall of the receiver housing (110) and a first side wall of the earpiece housing, is larger than a second distance and/or second area between a second side wall of the receiver housing and a second side wall of the earpiece housing (302), wherein the second side wall of the receiver housing is opposite the first side wall of the receiver housing, and wherein the second side wall of the earpiece housing is opposite the first side wall of the earpiece housing (Fig. 3).
	Regarding claim 9, Monti et al. further disclose the earpiece, wherein the receiver housing (110) is closer to a first side wall of the receiver housing than to a second side wall of the receiver housing, the second side wall being opposite from the first side wall (Fig. 3).
	Regarding claim 10, Monti et al. further disclose the earpiece, wherein the receiver housing (110) is centered with respect to a longitudinal axis of the earpiece (Fig. 3).
	Regarding claim 11, Monti et al. further disclose the earpiece, comprising a vent path (312) that is at least partly in the earpiece housing (Fig. 3).
	Regarding claim 12, Monti et al. further disclose the earpiece, wherein at least a part of the vent path (312) extends along a surface of the receiver housing (110).
	Regarding claim 13, Monti et al. further disclose the earpiece, wherein the at least a part of the vent path (312) extends longitudinally along a longitudinal surface of the receiver housing (110).
	Regarding claim 14, Monti et al. further disclose the earpiece, wherein the vent mechanism (304) is configured to open and close a vent path ([0044]) that is at least partly in the earpiece housing; and wherein the vent path has a first aperture on the outer surface of the earpiece housing (302) proximal to the vent mechanism and distal to the receiver (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Monti et al. (U. S. Pat. App. Pub. No. – 2019/0208343).
Regarding claim 15, Monti et al. may not specially teach that the vent path has a second aperture on the outer surface of the earpiece housing distal to the vent mechanism as claimed. But Monti et al. do teach a protective means (318) on the outer surface of the earpiece housing (302) distal to the vent mechanism (304)(Fig. 3), and providing suitable protective means for an earpiece is very well known in the art (Official Notice). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable protective means, such as having a plurality of apertures, for the earpiece taught by Monti et al., in order to provide desirable acoustic input and proper protection for the earpiece.
Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651